Citation Nr: 1020776	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  06-29 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for a left shoulder 
disability.  

2.  Entitlement to service connection for a right shoulder 
disability.  

3.  Entitlement to service connection for a respiratory 
disorder, claimed as asthma.  

4.  Entitlement to service connection for a low back 
disability, claimed as four cracked vertebrae, three crushed 
discs, and split S-1/pelvic area, secondary to service-
connected recurrent dislocation of the left patella, 
meniscectomy and chondromalacia.  

5.  Entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 for damage to autonomic nervous system, 
manifested  tachycardia and bradycardia claimed as due to 
medications prescribed by VA.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from March 1963 to May 1967.  

In September 1994, the Board of Veterans' Appeals (Board) 
denied, in part, service connection for a left shoulder 
disability.  

By rating action in March 2004, the RO declined to reopen the 
claim for a left shoulder disability.  The Veteran and his 
representative were notified of this decision and did not 
appeal.  

These matters come before the Board on appeal from March 
2004, September 2005, October 2007, and February 2008, rating 
decisions by the RO.  In March 2004, the RO denied, in part, 
service connection for a respiratory disorder.  In September 
2005, the RO denied the claim for damage to the autonomic 
nervous system pursuant to 38 U.S.C.A. § 1151.  

In October 2007, the RO denied service connection for a low 
back disability, including secondary to the service-connected 
left knee disability and a claim to reopen the claim for a 
left shoulder disability.  In February 2008, the RO denied 
service connection for a right shoulder disability, including 
secondary to the left shoulder disability.  



FINDINGS OF FACT

1.  Service connection for a left shoulder disability was 
last finally denied by an unappealed rating decision by the 
RO in March 2004.  

2.  The evidence received since the March 2004 RO decision is 
cumulative and redundant of evidence previously considered 
and does not raise a reasonable possibility of substantiating 
the claim for a left shoulder disability.  

3.  A chronic right shoulder disability and a respiratory 
disorder, including asthma, were not present in service or 
until many years thereafter, and there is no competent 
medical evidence that any claimed right shoulder disability 
or asthma is related to service.  

4.  There is no competent medical evidence that the Veteran's 
low back disability is causally or etiologically related to, 
or aggravated by his service-connected left knee disability.  

5.  The Veteran does not have a disability manifested by 
damage to the autonomic nervous system, including tachycardia 
and bradycardia, as the result of carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA treatment; nor is any claimed 
disability due to an event that was not reasonably 
foreseeable.  


CONCLUSIONS OF LAW

1.  The March 2004 RO decision which denied service 
connection for a left shoulder disability is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2009).  

2.  New and material evidence has not been received to reopen 
the claim of service connection for a left shoulder 
disability.  38 U.S.C.A. §§ 1110, 5103A, 5107, 5108 (West 
2002); 38 C.F.R. §§ 3.156(a), 3.159, 3.303, 20.1105 (2009).  

3.  The Veteran does not have a right shoulder disability due 
to disease or injury which was incurred in or aggravated by 
service, nor is any claimed disability proximately due to, 
the result of, or aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 
(2009).  

4.  The Veteran does not have a respiratory disorder, 
including asthma due to disease or injury which was incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 
(2009).  

5.  The Veteran does not have a low back disability which is 
proximately due to, the result of, or aggravated by the 
service-connected left knee disability.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.310 (2009).  

6.  Compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for damage to the autonomic nervous system, 
including tachycardia and bradycardia claimed as due to 
medications prescribed by VA is not warranted.  38 U.S.C.A. 
§§ 1151, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.361 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2009); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  

Prior to initial adjudication of the Veteran's claims, 
letters dated in October 2003, June 2005, and September 2006, 
and November 2007, fully satisfied the duty to notify 
provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Kent v. Nicholson, 20 Vet. App. 1 (2006).  

To the extent that the VCAA notice in this case is deemed to 
be deficient under VCAA, based on the communications sent to 
the Veteran and his representative/attorney over the course 
of this appeal, he clearly has actual knowledge of the 
evidence necessary to reopen his claims and to establish 
entitlement to the benefits sought.  They were likewise, 
given ample time to submit any such evidence.  Therefore, 
under the specific facts of this case, the Board finds that 
the Veteran was properly notified.  Likewise, all relevant 
and available records have been obtained as to satisfy the 
duty to assist.  

Finality

Before reaching the merits of the claim, the Board must first 
rule on the matter of reopening of the Veteran's claim for a 
left shoulder disability.  That is, the Board has a 
jurisdictional responsibility to consider whether it is 
proper for the claim to be reopened.  Jackson v. Principi, 
265 F.3d 1366 at 1369 (Fed. Cir. 2001) and Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  

As noted above, service connection for a left shoulder 
disability was last finally denied by the RO in March 2004.  
There was no appeal of that rating decision, and it became 
final.  Therefore, the laws and regulations governing 
finality and reopening of a previously disallowed claim are 
pertinent in the consideration of the current issue on 
appeal.  

Under pertinent law and VA regulations, as interpreted by the 
Court, the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the appellant.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  

New and material evidence is defined by regulations as 
evidence not previously submitted to agency decisionmakers 
which, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim, is neither cumulative nor redundant, 
and raises a reasonable possibility of substantiating the 
claim.  Id.  

With respect to claims requiring new and material evidence, 
the VCAA states that, "[n]othing in this section shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented."  38 U.S.C.A. § 5103A(f).  

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
However, it is the specified bases for the final disallowance 
that must be considered in determining whether the newly 
submitted evidence is probative.  Such evidence must tend to 
prove the merits of the claim as to each essential element 
that was a specified basis for the last final disallowance of 
the claim.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).

Left Shoulder Disability

The evidence of record at the time of the September 1994 
Board decision that denied service connection for a left 
shoulder disability included the Veteran's service treatment 
records, numerous VA outpatient notes from 1982 to 1990, and 
reports of two VA examinations conducted in July 1967 and 
August 1989.  

The service treatment records showed that the Veteran was 
seen for pain in the muscles between the vertebral column of 
the cervical spine and the border of the left scapula on a 
couple of occasions in service, in February and July 1966.  
The latter outpatient note indicated that the Veteran was 
reportedly seen for the same complaint in 1964, though the 
service records do not reflect any such treatment.  The 
Veteran denied any specific trauma to the affected area and 
all clinical and diagnostic findings on examination were 
normal.  The Veteran had full and painless range of motion in 
the left shoulder and neck, deep tendon reflexes were equal 
and there was no motor or sensory loss.  The impression was 
no significant pathology.  A note dated in March 1967, showed 
that the Veteran was seen for right shoulder pain and 
reported that he had similar pain in the left shoulder two 
months earlier and had been given an injection which relieved 
his symptoms.  On examination, there was no evidence of 
swelling or inflammation.  

On a Report of Medical History for separation in April 1967 
(less than four weeks later), the Veteran specifically denied 
shoulder problems, and no pertinent abnormalities were noted 
on examination at that time.  Similarly, the Veteran made no 
mention of any shoulder problems on his original application 
for VA compensation benefits received in June 1967.  

When examined by VA in July 1967, the Veteran reported a 
history of intermittent left shoulder pain that seemed to go 
up the left side of his neck, and said that he had no trouble 
with his right shoulder.  He also denied any specific 
shoulder injury and said that his shoulder pain just came on 
when he was in Korea.  There was no swelling, tenderness, or 
atrophy of either shoulder and the Veteran had full range of 
motion, bilaterally with some pain at the extreme end of 
motion of the left shoulder.  The diagnoses included history 
of left shoulder bursitis.  

The VA outpatient notes showed that the Veteran was seen on 
two occasions for problems involving his left shoulder from 
1982 to 1990.  In May 1990, the Veteran was treated for a 
burning sensation in his chest with back and left shoulder 
pain and difficulty breathing.  The Veteran reported pain in 
the midline and left lateral back area radiating into the 
left arm intermittently since 1963.  On examination, there 
were multiple trigger points along the left scapula and 
thoracic spine, but otherwise the Veteran "looked fine."  
The diagnosis was torticollis.  The Veteran was seen for left 
shoulder pain in August 1990.  The Veteran had full range of 
motion without crepitus, and there was no atrophy or 
acromioclavicular tenderness.  Strength was 5/5 and there 
were no neurological deficits.  X-ray studies of the left 
shoulder and cervical spine were within normal limits and 
showed no evidence of degenerative changes.  

Service connection for a left shoulder disability was denied 
by the Board in September 1994.  The Board found that there 
was no objective evidence of a left shoulder disability in 
service, on VA examination within one year of discharge from 
service, or until more than two decades after service, and 
concluded that the Veteran's complaints in service were acute 
and transitory.  The Board also found that there was no 
competent medical evidence relating the Veteran's 
torticollis, first shown some 23 years after service, to his 
complaints in service.  

The evidence of record at the time of the March 2004 rating 
decision which declined to reopen the claim of service 
connection for a left shoulder disability included VA 
outpatient notes from 1991 to 1996, but did not show and 
treatment or abnormalities referable to the Veteran's left 
shoulder (or cervical spine).  The evidence also include a 
written statement from the Veteran dated in October 2003 in 
which he related his claimed left shoulder problems to an 
injury in service in 1963, and he claimed to have problems 
ever since.  

The evidence received subsequent to March 2004 is presumed 
credible for the purposes of reopening the Veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992); see also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  

In this case, the Board finds that the Veteran's current 
assertions regarding his left shoulder disability (as well as 
other disabilities at issue on appeal) are cumulative and 
redundant with respect to the assertions that formed the 
basis for the prior denials in 1994 and 2004.  The Board has 
noted that the Veteran denied any history of trauma or injury 
to either shoulder when he was treated in service or when 
initially examined by VA in 1967, and reported that his left 
shoulder pain "just came on" when he was in Korea.  
Similarly, the Veteran specifically denied any prior history 
of trauma to his left shoulder when seen by VA in August 
1990.  In his claim received in October 2003 the Veteran 
reported a significantly different history stating that his 
left shoulder disability was due to an incident that occurred 
when he was at Ft. Sill Oklahoma in the Spring of 1963.  All 
of the foregoing was of record at the time of prior denial.  
With respect to the additional evidence presented, he 
essentially repeated that later account at a DRO hearing in 
October 2008, when he testified that he injured his both 
shoulders at Ft. Sill in April 1963, when he was lifting a 
105 Howitzer from a trailer hitch (by himself), and that he 
has had chronic problems with both shoulders ever since this 
injury.  (T p.4 & 15).  With respect to the Veteran's 
statements, to include his testimony to the effect that his 
current left shoulder problems are related to his military 
service, such evidence is cumulative and redundant of 
statements made previously and, accordingly is not new.  See 
Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  

While the Veteran believes that he has a left shoulder 
disability which is related to service, he is not competent 
to offer a medical opinion, nor do any such assertions 
provide a sufficient basis for reopening a previously 
disallowed claim.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1995) (holding that where resolution of an issue turns on a 
medical matter, lay evidence, even if considered "new," may 
not serve as a predicate to reopen a previously denied 
claim); see also Routen v. Brown, 10 Vet. App. 183, 186, 
(1997)  ("[l]ay assertions of medical causation cannot 
suffice to reopen a claim under 38 U.S.C. 5108.")  
Furthermore, there is no competent medical opinion relating 
any current left shoulder disability to service.  

The evidence added to the record since the March 2004 rating 
decision also included numerous VA and private treatment 
records from 1991 to 2008, including some duplicate records.  
The VA and private medical records showed treatment for 
various maladies, and showed only a single treatment for any 
left shoulder problems.  A private MRI of the left shoulder 
in September 2006, showed fluid in the subacromial and 
subcoracoid regions thought to be secondary to bursitis, with 
an 8-mm. subchondral cyst in the humeral head, laterally.  An 
MRI of the cervical spine revealed moderate disc space 
narrowing at C7-T1 with mild disc space narrowing at T5-6 
with small anterolateral osteophytes at both levels.  No 
other abnormalities were noted.  

In this case, the additional medical evidence is not new and 
material and does not offer any new probative information 
showing that the Veteran has a left shoulder disability at 
present which is related to service.  The evidence previously 
considered failed to show a left shoulder injury or 
disability in service or until more than two decades after 
service separation.  Therefore, to reopen the claim now, the 
Veteran must show that he has a current left shoulder 
disability which is related, in some fashion, to service.  
The pertinent evidence added to the record since 2004, 
includes a September 2006 private diagnostic study which 
showed some fluid and a cyst on the left shoulder.  However, 
the additional evidence does not include any competent 
evidence that the current left shoulder disability is related 
to service or any incident therein.  See Cornele v. Brown, 6 
Vet. App. 59, 62 (1993).  

As a whole, the additional evidence does not offer any new or 
probative information showing that the Veteran has a left 
shoulder disability which is related to service, and is 
essentially cumulative of evidence already of record.  
Accordingly, a basis to reopen the Veteran's claim has not 
been presented, and the appeal is denied.  

As the recently received evidence does not fulfill the 
threshold burden of constituting new and material evidence to 
reopen the finally disallowed claim, the benefit-of-the-doubt 
doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).  

Service Connection Claim

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service- 
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Id.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to "intercurrent cause" as 
set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).  

Right Shoulder Disability

The Veteran contends that he has had chronic right shoulder 
problems since service and believes that his current 
disability is due to an injury at Ft. Sill in 1963.  However, 
the Veteran has not provided any competent evidence to 
support that belief.  

The service treatment records showed that the Veteran was 
seen for right shoulder pain on one occasion in service in 
March 1967.  An examination at that time, showed no evidence 
of swelling or inflammation.  Contrary to his assertions, the 
service records do not show any complaints, treatment, 
abnormalities, or diagnosis referable to any right shoulder 
problems or injury prior or subsequent to the March 1967 
note.  Furthermore, the Veteran specifically denied any 
history of shoulder or joint problems at the time of his 
separation examination in April 1967, only one month later.  

Similarly, the Veteran made no mention of any right shoulder 
problems on his original claim for VA compensation benefits 
in June 1967, and specifically denied any right shoulder 
problems when examined by VA in July 1967.  In fact, the 
Veteran never mentioned any right shoulder problems on any of 
the numerous VA and private examinations or treatment reports 
from 1967 to 2008.  The first report of any right shoulder 
problem was noted on a May 2008 private MRI report submitted 
by the Veteran.  The report showed moderate impingement at 
the level of the acromion and a possible partial thickness 
tear of the supraspinatous tendon.  It is interesting to 
note, that while the study was requested by a private 
treating physician, Dr. S. Pick, the Veteran has not 
submitted any treatment records from Dr. Pick, nor has he 
provided VA with authorization to obtain any records.  

In any event, given the lack of any evidence of an injury or 
objective findings in service, the Veteran's specific denial 
of any right shoulder problems at the time of discharge and 
when examined by VA in shortly after service, and the absence 
of any complaints, treatment, abnormalities, or diagnosis 
referable to any right shoulder problems until 40 years after 
service, the Board finds that the single complaint of 
shoulder pain in service resolved without residual 
disability.  

The Board finds that the Veteran is not a reliable historian 
and that his assertions regarding his medical history is not 
credible.  That the Veteran would file a claim of service 
connection for a left shoulder disability with VA some 23 
years after service, but never mention what he now claims has 
been a chronic right shoulder problem, is not believable.  
Furthermore, the Veteran has not provided any competent 
evidence to support his assertions.  

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Direct 
service connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

In the absence of any objective evidence of a chronic right 
shoulder problem in service or until four decades after 
service, and no credible or competent medical evidence that 
any current right shoulder disability is related to service, 
the Board finds no basis for a favorable disposition of the 
Veteran's claim.  Accordingly, the appeal is denied.  

Respiratory Disorder

The Veteran contends that his current respiratory problems 
began in service when he was in Korea and that he has had 
chronic respiratory problems ever since.  He also asserted 
that he has evidence to show that his cold symptoms in 
service were "misdiagnosed" and was actually asthma.  

Concerning his claim for a respiratory disorder, the Veteran 
asserted that his symptoms began when he was in Korea and 
that he has had chronic problems ever since.  (See October 
2003 statement).  However, when seen by VA in October 2003, 
he reported a history of dyspnea on exertion since he was 18 
years old and said that it had gradually worsened over the 
years, more so over the past two to three years.  On the 
other hand, the objective evidence of record showed that the 
Veteran specifically denied any history of dyspnea, shortness 
of breath, pain or pressure in his chest, asthma, chronic 
cough or chronic or frequent colds at the time of his service 
separation examination in April 1967, and no pertinent 
abnormalities were noted on examination.  The Veteran has 
also reported inconsistent histories regarding his smoking, 
stating that he had a 30 year pack-a-day history when 
initially treated by VA for respiratory problems in January 
2001, but reporting a nine year history of smoking on several 
subsequent private examinations, including in February and 
June 2005.  When seen by VA in January 2003, he reported that 
he quit smoking in 1981.  However, a VA outpatient note in 
May 1990, noted that he was "still smoking."  

Contrary to his assertions, the Veteran's service treatment 
records were negative for any complaints, treatment, 
abnormalities, or diagnosis for any chronic respiratory 
problems or asthma.  The service records showed that the 
Veteran was treated on one occasion for an upper respiratory 
infection, in April 1966.  The record showed that his chest 
was clear and that he had some rhinorrhea.  There were no 
further complaints, treatment or abnormalities referable to 
any respiratory problems during service.  In fact, the 
Veteran specifically denied any history of dyspnea, shortness 
of breath, pain or pressure in his chest, asthma, chronic 
cough or chronic or frequent colds at the time of his service 
separation examination in April 1967, and no pertinent 
abnormalities were noted on examination.  

Similarly, the Veteran made no mention of any respiratory 
problems or asthma on his original application for VA 
compensation in June 1967, on a subsequent claim in May 1989, 
or when examined by VA in July 1967 and August 1989.  The 
first evidence of any respiratory problem was on a VA 
outpatient note dated in May 1990.  That report showed 
treatment for sinus problems and a cough, and noted that the 
Veteran was still smoking a pack of cigarettes a day.  The 
diagnosis was bronchitis.  

When seen by VA in January 2003, the Veteran reported that he 
underwent septoplasty four years earlier, and that about a 
year later, he began to have chronic respiratory problems and 
suffered his first allergy attack while in California.  VA 
treatment records associated with the claims file 
subsequently showed that the Veteran was seen at the VA 
emergency room in Loma Linda in June 2001 for evaluation of a 
fever, coughing greenish yellow material and nasal 
congestion.  The assessment was bronchitis/sinus congestion.  

Additional private medical records showed that the Veteran 
has been treated for chronic respiratory problems.  A report, 
dated in February 2003, indicated that the Veteran was seen 
for allergic evaluation and was found to have allergic 
rhinitis, bronchial asthma, and chronic obstructive pulmonary 
disease (COPD).  

In this case, the Veteran's assertions that he has had 
chronic respiratory problems since service is not only 
unsupported by any objective or contemporaneous evidence, but 
is contradicted by the medical reports of record, and raises 
serious questions concerning his ability to provide accurate 
and reliable information.  

Finally, at the DRO hearing in October 2008, the Veteran also 
asserted that he believed that his current respiratory 
problems were due to exposure to Agent Orange when he was 
stationed in Korea.  In this regard, the Board points out 
that Agent Orange was used in Korea only from April 1968 to 
July 1969, subsequent to the Veteran's tour of duty.  
Therefore, his assertion of herbicide exposure is without 
merit.  

While the Veteran may believe that his current respiratory 
problems, including asthma is related to service, he has not 
presented any competent medical evidence to support that 
assertion.  Direct service connection requires a finding that 
there is a current disability that has a relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

Inasmuch as there was no objective evidence of a chronic 
respiratory problem in service or until some 23 years or more 
after service, and no credible or competent medical evidence 
that any current respiratory disorder is related to service, 
the Board finds no basis for a favorable disposition of the 
Veteran's claim.  Accordingly, the appeal is denied.  

Low Back Disability

The Veteran contends that his service-connected left knee 
gave out while moving a "little compressor" at work in 
1983, causing him to fall and injure his lower back when 
another worker and the compressor fell on him.  (T p.11-13).  
Parenthetically, the evidence of record showed that the 
"little compressor" was actually a 450 pound transformer.  
(See undated Worker's Compensation memorandum decision).  

At the DRO hearing, the Veteran testified that he and another 
worker were carrying a "little compressor" when his leg 
gave out.  He testified that he fell to the ground and that 
the other worker and the compressor fell on him and crushed 
his back.  (T p.11-13).  

At the DRO hearing, the Veteran indicated that he would 
provide the RO with appropriate release of medical 
information forms so that VA could obtain records from his 
former employer regarding his worker's compensation claim.  
However, he did not provide the completed forms, nor did he 
respond to a follow up request for information in November 
2008.  While the Veteran submitted a two page memorandum 
decision relating to his worker's compensation claim, the 
report did not include any specific medical findings or 
pertinent information regarding the circumstances surrounding 
the industrial accident.  The report did indicate that the 
parties involved in the claim, vis-à-vis, the employer, 
insurance company, and the claimant (Veteran) stipulated that 
his prior knee injury (service-connected left knee) did not 
cause him to lose any time from work in the 21 years prior to 
his industrial accident, and that the knee disability was not 
disabling in a compensable sense.  In short, the report 
suggested that the Veteran's left knee disability was not a 
material factor in causing his industrial accident.  
Parenthetically, the Board also notes that the decision 
indicated that there were several attachments, including a 
medical report from the claimant's orthopedist.  However, the 
Veteran neglected to submit any of the attachments.  

As discussed at length above, the Veteran is not a reliable 
or credible historian and his assertions regarding the 
circumstances surrounding his back injury in an industrial 
accident in 1983 is not believable.  Although the Veteran 
indicated at the DRO hearing that he would provide VA with 
evidence substantiating his claim, including authorization to 
obtain his employment medical records and worker's 
compensation reports concerning the industrial accident, he 
has been less than forthright in providing the relevant 
evidence.  

It is simply not believable that the Veteran would sustain a 
career ending back injury in 1983, as a result of what he now 
claims was his service-connected left knee giving out, but 
would never mention that fact or file a claim with VA until 
2006, more than 23 years after the incident.  Further, his 
refusal to submit evidence pertinent to his claim, or at the 
very least, to provide VA with authorization to obtain the 
abovementioned records does not reflect positively on his 
credibility.  The fact that the Veteran provided VA with a 
two page copy of a decision regarding his worker's 
compensation claim which indicated that there were attached 
medical reports, suggests that he is in possession of 
additional pertinent information relevant to his claim.  

Additionally, the little information that the Veteran has 
provide VA indicated that his service-connected left knee 
disability was not significantly disabling at the time of the 
industrial accident in 1983, and was not a material factor in 
causing his fall or the resulting low back injury.  

In this case, the Veteran has been provided the proper VA 
authorization forms to obtain information crucial to his 
claim.  Absent his full cooperation, VA has no further duty 
to assist in obtaining any additional evidence.  The duty to 
assist is not a one-way street.  Wood v. Derwinski, 1 Vet. 
App. 190 (1990).  As the Veteran has not provided any 
competent evidence to support his assertions of a causal 
connection between his service-connected left knee disability 
and his industrial accident in 1983, there is no basis for a 
favorable disposition of his appeal and his claim for 
secondary service connection is denied.  

Compensation Pursuant to 38 U.S.C.A. § 1151

For claims received after October 1, 1997 (as in this case), 
compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 are payable for additional disability not the 
result of the veteran's own willful misconduct, where such 
disability was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the Secretary, either by a Department 
employee, or in a Department facility, where the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the Department in furnishing the hospital 
care, medical or surgical treatment, or examination, or in 
the case of an event not reasonably foreseeable.  38 U.S.C.A. 
§ 1151 (West 2002); see also VAOPGCPREC 40-97.  

Effective September 2, 2004, 38 C.F.R. § 3.361 was 
promulgated for claims filed as of October 1, 1997.  Prior to 
that time, 38 C.F.R. § 3.358 is to be applied.  In this case, 
the Veteran's claim was received after October 1, 1997.  
Thus, 38 C.F.R. § 3.361 is for application.  

38 C.F.R. § 3.361(b) states that to determine whether a 
veteran has an additional disability, VA compares the 
veteran's condition immediately before the beginning of the 
hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy (CWT) program upon which the claim is based to the 
veteran's condition after such care, treatment, examination, 
services, or program has stopped.  VA considers each involved 
body part or system separately.  

38 C.F.R. § 3.361(c) states that for claims based on 
additional disability or death due to hospital care, medical 
or surgical treatment, or examination, actual causation is 
required.  To establish causation, the evidence must show 
that the hospital care, medical or surgical treatment, or 
examination resulted in the veteran's additional disability 
or death.  Merely showing that a veteran received care, 
treatment, or examination and that the veteran has an 
additional disability or died does not establish cause.  
Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  Additional disability or 
death caused by a veteran's failure to follow properly given 
medical instructions is not caused by hospital care, medical 
or surgical treatment, or examination.  

38 C.F.R. § 3.361(d) states that the proximate cause of 
disability or death is the action or event that directly 
caused the disability or death, as distinguished from a 
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a veteran s additional disability or 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's 
additional disability or death (as explained in paragraph (c) 
of this section); and (i) VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider; or (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, 
in appropriate cases, the veteran's representative's informed 
consent.  To determine whether there was informed consent, VA 
will consider whether the health care providers substantially 
complied with the requirements of § 17.32 of this chapter.  
Minor deviations from the requirements of § 17.32 of this 
chapter that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  Consent may 
be express (i.e., given orally or in writing) or implied 
under the circumstances specified in § 17.32(b) of this 
chapter, as in emergency situations.  

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of § 17.32.  

After review of all the evidence of record, it is the Board's 
conclusion that entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151, for autonomic nerve damage, 
manifested by tachycardia and bradycardia, claimed to have 
arisen from treatment by VA is not warranted.  

While the Veteran contends that he suffered autonomic nerve 
damage, manifested by tachycardia and bradycardia as a result 
of medications given to him by VA, he has not provided any 
competent evidence to support his allegations, nor has he 
submitted any medical evidence that he has a disability of 
autonomic nerve damage at present.  

At this point, the Board notes that the Veteran previously 
asserted that he suffered two heart attacks and pulmonary 
hypertension as a result of medications prescribed by VA.  
However, he subsequently withdrew his appeal of that claim 
when diagnostic studies showed no evidence of a prior 
myocardial infarction and a pulmonologist informed him that 
pulmonary hypertension was commonly associated with sleep 
apnea, which the Veteran has been diagnosed with.  (See 
December 2004 & February 2005 private reports).  Nonetheless, 
the Veteran continues to report to various healthcare 
providers that he has a history of two heart attacks.  (See 
e.g., June 2005 private cardiology report).  

In this case, the evidence showed that the Veteran 
experienced tachycardia and chest tightness when his 
medication for asthma was changed to formoterol in 2004.  It 
is not clear whether the change in his medication was solely 
at the direction of VA or by his private insurer.  (See 
October 2005 VA outpatient note).  In any event, the record 
shows that his symptoms resolved when his medication was 
changed to Advair.  

The Veteran subsequently underwent extensive cardiovascular 
work-ups and evaluations by VA and private healthcare 
providers on numerous occasions from 2004 to 2006, including 
EKG, stress thallium echocardiography, echo Doppler, and CT 
and x-ray studies.  However, all clinical and diagnostic 
findings were essentially within normal limits and showed no 
evidence of any cardiovascular disease, other than some mild 
mitral and tricuspid valve regurgitation.  

Moreover, after review of all the medical reports of record, 
the Board is unable to find a single medical report or 
opinion which suggested that the Veteran has a disability 
manifested by autonomic nerve damage.  

Here, the Veteran is not shown to possess any particular 
medical expertise.  Thus, he is not competent to establish a 
relationship between any VA treatment and any claimed 
disability.  Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
("a layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  

As there is no competent medical evidence that the Veteran 
has autonomic nerve damage or a disability manifested by 
tachycardia and bradycardia as a result of medications given 
to him by VA, there is no rational or competent basis to 
conclude that he has a disability which was proximately 
caused by carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the VA, or by an event not reasonably foreseeable in 
connection with VA treatment.  

Consequently, the legal requirements for compensation under 
38 U.S.C.A. § 1151 for disability claimed as due to VA 
medical treatment have not been met, and the claim is denied.  


ORDER

As new and material evidence has not been received to reopen 
the claim of service connection for a left shoulder 
disability, the appeal is denied.  

Service connection for a right shoulder disability is denied.  

Service connection for a respiratory disorder, including 
asthma is denied.  

Service connection for a low back disability, claimed as four 
cracked vertebrae, three crushed discs, and split S-1/pelvic 
area secondary to service-connected recurrent dislocation of 
the left patella, meniscectomy and chondromalacia is denied.  

Entitlement to compensation benefits for damage to autonomic 
nervous system, including tachycardia and bradycardia 
pursuant to the provisions of 38 U.S.C.A § 1151 is denied.  




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


